Name: 83/418/EEC: Council Decision of 25 July 1983 on the commercial independence of the railways in the management of their international passenger and luggage traffic
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  organisation of transport;  land transport
 Date Published: 1983-08-26

 Avis juridique important|31983D041883/418/EEC: Council Decision of 25 July 1983 on the commercial independence of the railways in the management of their international passenger and luggage traffic Official Journal L 237 , 26/08/1983 P. 0032 - 0033 Finnish special edition: Chapter 7 Volume 3 P. 0097 Spanish special edition: Chapter 07 Volume 3 P. 0172 Swedish special edition: Chapter 7 Volume 3 P. 0097 Portuguese special edition Chapter 07 Volume 3 P. 0172 +++++( 1 ) OJ NO C 23 , 28 . 1 . 1983 , P . 12 . ( 2 ) OJ NO C 161 , 20 . 6 . 1983 , P . 172 . ( 3 ) OJ NO C 211 , 8 . 8 . 1983 , P . 7 . ( 4 ) OJ NO L 152 , 12 . 6 . 1975 , P . 3 . COUNCIL DECISION OF 25 JULY 1983 ON THE COMMERCIAL INDEPENDENCE OF THE RAILWAYS IN THE MANAGEMENT OF THEIR INTERNATIONAL PASSENGER AND LUGGAGE TRAFFIC ( 83/418/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 75 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS IN ITS RESOLUTION OF 15 DECEMBER 1981 THE COUNCIL SET OUT THE BROAD LINES OF RAILWAY POLICY WITHIN THE FRAMEWORK OF THE COMMON TRANSPORT POLICY AND IN PARTICULAR EXPRESSED ITS INTEREST IN IMPROVED COOPERATION BETWEEN RAILWAY UNDERTAKINGS WHERE INTERNATIONAL TRAFFIC IS CONCERNED ; WHEREAS MEASURES NEED TO BE TAKEN AT COMMUNITY LEVEL TO ALLOW THE RAILWAYS TO DEVELOP THEIR ROLE IN INTERNATIONAL PASSENGER TRAFFIC ; WHEREAS THE ATTAINMENT OF THIS OBJECTIVE PRESUPPOSES THAT MEMBER STATES ENDEAVOUR TO REMOVE ALL OBSTACLES TO SUFFICIENT MANAGERIAL INDEPENDENCE OF RAILWAY UNDERTAKINGS SO AS TO ENABLE THEM TO FOCUS THEIR JOINT EFFORTS ON IMPROVING INTERNATIONAL PASSENGER SERVICES WITH A VIEW TO OPTIMIZING THEIR FINANCIAL RESULTS ; WHEREAS SUCH COOPERATION IN THE COMMERCIAL MANAGEMENT OF THIS TRAFFIC , TAKING INTO ACCOUNT JOINT INTEREST , ENTAILS IN PARTICULAR A FLEXIBLE , DYNAMIC AND ATTRACTIVE PRICING POLICY REFLECTING THIS SPECIFIC STRUCTURE OF THE INTERNATIONAL MARKETS IN QUESTION , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . MEMBER STATES SHALL TAKE THE NECESSARY STEPS TO ENSURE THAT THIS DECISION IS APPLIED TO THE FOLLOWING RAILWAY UNDERTAKINGS : - SOCIETE NATIONALE DES CHEMINS DE FER BELGES ( SNCB )/NATIONALE MAATSCHAPPIJ DER BELGISCHE SPOORWEGEN ( NMBS ) , - DANSKE STATSBANER ( DSB ) , - DEUTSCHE BUNDESBAHN ( DB ) , - ! ( . . . ) , - SOCIETE NATIONALE DES CHEMINS DE FER FRANCAIS ( SNCF ) , - CORAS IOMPAIR EIREANN ( CIE ) , - AZIENDA AUTONOMA DELLE FERROVIE DELLO STATO ( FS ) , - SOCIETE NATIONALE DES CHEMINS DE FER LUXEMBOURGEOIS ( CFL ) , - NAAMLOZE VENNOOTSCHAP NEDERLANDSE SPOORWEGEN ( NS ) , - BRITISH RAILWAYS BOARD ( BRB ) , - NORTHERN IRELAND RAILWAYS COMPANY LTD ( NIR ) . 2 . AS REGARDS THE SOCIETE NATIONALE DES CHEMIN DE FER LUXEMBOURGEOIS ( CFL ) , BELGIUM AND FRANCE SHALL , IN CONJUNCTION WITH LUXEMBOURG , MAKE ANY AMENDMENTS TO THE BASIC TEXTS WHICH MAY PROVE NECESSARY TO ENABLE THIS DECISION TO BE APPLIED . ARTICLE 2 IN ACCORDANCE WITH THIS DECISION , THE RAILWAY UNDERTAKINGS SHALL ENJOY COMMERCIAL INDEPENDENCE IN THE MANAGEMENT OF INTERNATIONAL PASSENGER AND LUGGAGE TRAFFIC . THIS INDEPENDENCE SHALL BE USED IN PARTICULAR FOR INTENSIFYING THEIR COOPERATION IN ORDER TO PURSUE COMMON OBJECTIVES AND SHALL NOT PREJUDICE THEIR OBLIGATIONS AS A PUBLIC SERVICE . ARTICLE 3 THE RAILWAY UNDERTAKINGS ARE FREE : - TO ESTABLISH COMMON TARIFF SCALES OFFERING RATES FOR THE WHOLE JOURNEY , WHEREBY THE RATES SET OUT IN THOSE TARIFFS MAY BE INDEPENDENT OF THOSE OBTAINED BY ADDING THE RATES OF THE NATIONAL TARIFFS , - TO OFFER ALL-IN PACKAGE SERVICES , ON THEIR OWN OR IN COOPERATION WITH OTHER TRANSPORT UNDERTAKINGS OR THE TOURIST INDUSTRY , - TO CREATE REVENUE POOLS WITHIN THE FRAMEWORK OF COMMUNITIES OF INTEREST , - TO DELEGATE POWERS AMONG THEMSELVES TO MAKE JOINT OFFERS TO CUSTOMERS . ARTICLE 4 1 . WITHIN THE FRAMEWORK OF THE COMMUNITY RULES APPLICABLE AND IN PARTICULAR OF ARTICLE 9 ( 1 ) OF DECISION 75/327/EEC ( 4 ) , RAILWAY UNDERTAKINGS SHALL , IN ACCORDANCE WITH THEIR COMMERCIAL INTERESTS AND TAKING ACCOUNT OF COSTS AND THE MARKET SITUATION , FIX THE RATES AND CONDITIONS FOR THE INTERNATIONAL CARRIAGE OF PASSENGERS AND LUGGAGE BETWEEN MEMBER STATES . 2 . IN ORDER TO PROMOTE THE ATTAINMENT OF THE OBJECTIVES SET OUT IN DECISION 75/327/EEC , RAILWAY UNDERTAKINGS SHALL APPLY RATES IN INTERNATIONAL PASSENGER AND LUGGAGE TRAFFIC BETWEEN MEMBER STATES INTENDED AT LEAST TO : - ENSURE THAT THE ASSIGNABLE COSTS SPECIFIC TO THE TRAFFIC CONCERNED BY THIS DECISION ARE COVERED , AND - MAKE A POSITIVE CONTRIBUTION TO COVERING JOINT COSTS . 3 . THE MEASURES ADOPTED UNDER THIS DECISION SHALL AIM AT OPTIMIZING REVENUE AND IMPROVING THE FINANCIAL SITUATION OF THE RAILWAYS . ARTICLE 5 BY 31 DECEMBER 1984 AT THE LATEST , THE RAILWAY UNDERTAKING SHALL SUBMIT TO THE COMMISSION AND TO THE COUNCIL A JOINT REPORT ON THE ADVISABILITY OF ESTABLISHING , FOR INTERNATIONAL PASSENGER TRAFFIC , A JOINT ORGANIZATION TO IMPLEMENT COMMERCIAL MEASURES . ARTICLE 6 1 . BEFORE 1 JULY 1984 , AND AFTER CONSULTATION WITH THE COMMISSION , MEMBER STATES SHALL ADOPT THE PROVISIONS NECESSARY FOR THE IMPLEMENTATION OF THIS DECISION . 2 . AT THE REQUEST OF THE MEMBER STATE OR IF THE COMMISSION CONSIDERS IT ADVISABLE , THE LATTER SHALL CONSULT THE MEMBER STATES CONCERNED ON THE DRAFT PROVISIONS REFERRED TO IN PARAGRAPH 1 . ARTICLE 7 FIVE YEARS AFTER THE ENTRY INTO FORCE OF THIS DECISION THE COMMISSION SHALL REPORT TO THE COUNCIL ON THE RESULTS OF ITS IMPLEMENTATION . THE COUNCIL SHALL REVIEW THE SITUATION IN THE LIGHT OF THIS REPORT AND , ON A PROPOSAL FROM THE COMMISSION , SHALL TAKE THE APPROPRIATE DECISION BY A QUALIFIED MAJORITY . ARTICLE 8 THIS DECISION IS ADDRESSED TO THE MEMBER STATES AND THE RAILWAY UNDERTAKINGS REFERRED TO IN ARTICLE 1 . DONE AT BRUSSELS , 25 JULY 1983 . FOR THE COUNCIL THE PRESIDENT C . SIMITIS